The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 3, 2015

                                      No. 04-15-00559-CR

                                    Tyler Keith ZIEGLER,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR4425
                           Honorable Ray Olivarri, Judge Presiding

                                        ORDER
    The notification of late notice requesting more time to file the reporter’s record is
GRANTED. The reporter’s record must be filed no later than December 8, 2015.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court